Citation Nr: 0740903	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from August 1976 to March 
1977, and from March 1980 to June 1986.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In December 2000, the Board denied an increased evaluation in 
excess of 20 percent for hypertension.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2001, the parties filed a Joint 
Motion for Remand and Stay of Proceedings (Joint Motion for 
Remand) requesting that the Court vacate and remand the 
Board's December 2000 decision.  In a May 2001 Order, the 
Court granted the Joint Motion for Remand and vacated and 
remanded the matter pursuant to 38 U.S.C.A. § 7252(a).

This appeal has been remanded by the Board previously.  The 
appeal was last remanded to the RO in January 2007, for 
clarification of data and to obtain additional clinical 
information.  


FINDING OF FACT

The veteran's hypertension does not equate to diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms prior to January 12, 1998, and the evidence 
establishes that the veteran's diastolic blood pressure has 
not been predominantly 120 or more since January 12, 1998.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2007, 2006, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his hypertension is far more 
disabling than the current 20 percent disability evaluation 
indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  The disability rating 
criteria that has been used in this case is found at 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7101, for diseases of 
the heart.  The criteria for evaluating cardiovascular 
disorders were changed effective January 12, 1998.

Under the criteria in effect prior to January 12, 1998, 
hypertension warranted a 20 percent evaluation if there was 
diastolic pressure of 110 or more with definite symptoms, and 
warranted a 40 percent evaluation if there was diastolic 
pressure of predominantly 120 or more and moderately severe 
symptoms.  These criteria were applicable when the veteran 
submitted his claim in 1996.  DC 7101 (1996).

Under the current criteria, in effect from January 12, 1998, 
hypertension warrants a 20 percent evaluation if the 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent 
disability is warranted if the diastolic pressure is 
predominantly 120 or more.  DC 7101 (2007).

The regulation governing evaluation of disability due to 
hypertension was most recently amended in 2006.  71 Fed. Reg. 
52,457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note 
was added after the rating criteria of DC 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the veteran has not been awarded service 
connection for any other heart disease, this change to the 
regulation is not relevant or applicable to the veteran's 
appeal. 

In the instant case, it is clear that the revised regulation 
as in effect from January 12, 1998, is more favorable to the 
veteran than the prior version of the regulation, since the 
revision requires only that the veteran establish that the 
diastolic blood pressure is predominantly 120 or more.  In 
contrast, the prior regulation required a showing of 
diastolic blood pressure predominantly 120 or more and 
moderately severe symptoms.  (Emphasis added.)  The Board 
will consider whether the veteran is entitled to an 
evaluation in excess of 20 percent under either the old or 
and the new regulations for the period from January 12, 1998 
onward; prior to that date, only the "old" regulation is 
applicable.  See VAOPGCPREC 3-2000.

Facts

VA and private clinical records from October through December 
1996 show that the veteran received treatment for 
hypertension and complaints of shortness of breath, chest 
pain attributed to angina, and coronary artery disease.  The 
veteran was hospitalized in October 1996 with a chest pain 
syndrome suggestive of angina pectoris.  The veteran reported 
that he "passed out" due to stress at work.  However, 
electrocardiogram monitoring, laboratory results, and, 
finally, cardiac catheterization disclosed essentially normal 
results.  The veteran continued to have episodes of chest 
pain, headaches, syncope, and faintness, and was again 
hospitalized, but hypertension was ruled out as the etiology 
of the symptoms which required hospitalization.  Systolic 
blood pressure readings were from 120 to 170; diastolic blood 
pressure varied from 70 to 122.  At least two diastolic blood 
pressure readings were 120 or above.

VA and private clinical records from 1997 through 2000 show 
that the veteran was treated for hypertension, at times 
described as uncontrolled.  The Board finds no evidence which 
discloses a diastolic blood pressure reading of 120 or above 
during 1997, 1998, 1999, or 2000.  

VA clinical records in 2001 and 2002 show systolic blood 
pressure readings from 124 to 160.  Diastolic blood pressure 
varied from 75 to 99, but no clinical records during this 
period disclose a diastolic pressure of 120 or above.  In 
June 2003, at a VA medical examination, it was reported that 
the veteran denied any hypertension symptoms.  His blood 
pressure was 130/80, and his hypertension was reportedly 
under very good control.  


A VA medical examination for hypertension was performed in 
June 2005.  It was reported that the veteran's symptoms of 
possible complications of hypertension included fatigue, 
headaches, dyspnea, weight gain, and nocturia.  Blood 
pressure readings were listed as 130/70, 144/76, 140/87, and 
138/82.  Mild heart enlargement was shown by chest X-ray, and 
it was reported that there was no hypertensive heart disease 
present.  The examiner commented that the he did not feel 
that the veteran's hypertension limited his ability to work, 
and it appeared to be under good control. 

At a May 2007 VA medical examination for hypertension, it was 
reported that there had been no changes in the veteran's 
(medical) history from the last examination in 2005.  There 
had been intermediate (blood pressure) elevations.  It was 
reported that the veteran had a history of headaches related 
to hypertension, and continuous medication was necessary to 
control the hypertension.  The veteran's symptoms of possible 
complications included fatigue, weakness, dyspnea, ankle or 
foot edema, and weight gain.  Blood pressure readings were 
listed as 127/ 84, 142/96, 132/94, and 164/111.  No reading 
disclosed a diastolic pressure of 120 or above.  The examiner 
specifically determined that hypertensive heart disease was 
not present.  It was noted that the veteran was not employed, 
and that the effects of hypertension on some daily activities 
were severe.  

In June 2007, it was reported that an interim blood pressure 
reading taken during emergency treatment for a toothache was 
155/101.  Blood pressure readings taken on successive days in 
June 2007 were listed as 165/110 and 152/107 on one date and 
165/112 and 158/110 on another day.   No reading disclosed a 
diastolic pressure of 120 or above.    

In a July 2007 VA medical examination addendum, the VA 
examiner who performed the May 2007 examination reported 
opined that the veteran had poorly-controlled hypertension.  
The examiner further opined that, based on June 2007 tests, 
his diastolic readings were not predominantly greater than 
120 or more.                    



Analysis    

After a careful review of the evidence of record, it is found 
that the evidence does not support a finding of entitlement 
to an increased rating in excess of the current 20 percent 
rating.  Hypertension is the veteran's sole service-connected 
disorder of the cardiovascular system.  As noted above, to 
warrant the assignment of a higher, 40 percent evaluation, it 
must be shown that the veteran exhibits diastolic pressure 
predominantly 120 or more and moderately severe symptoms, 
prior to January 1998, under the old criteria, or diastolic 
pressure predominantly 120 or more must be shown since that 
time to warrant an evaluation in excess of 20 percent under 
the new rating criteria.

The medical record establishes that, although the veteran's 
diastolic blood pressure was 120 or greater on at least two 
occasions in 1996, the majority of diastolic blood pressure 
readings were less than 120.  From 1997 to the present, no 
diastolic blood pressure reading of 120 or more is shown.  
The preponderance of the evidence establishes that the 
veteran's diastolic blood pressure was not predominantly 120 
or above prior to January 12, 1998.  The evidence also 
establishes that certain symptoms were initially thought, in 
1996, to be cardiovascular in nature, but hypertension or 
other cardiovascular disorder was ruled out as the cause of 
these symptoms.  Thus, the preponderance of the evidence is 
against a finding that the veteran met the second criterion, 
moderately severe symptoms of hypertension, required for an 
evaluation in excess of 20 percent prior to January 12, 1998. 

All evidence since January 12, 1998, establishes that the 
veteran's diastolic pressure has not been predominantly 120 
or more, so as to establish entitlement to an evaluation in 
excess of 20 percent for hypertension, under the revised 
regulations.  
In fact, a VA physician has reviewed several blood pressure 
readings taken on successive dates and has clinically opined 
that, although poorly controlled, the veteran's hypertension 
has not resulted in diastolic pressure predominantly 120 or 
more.  

The Board has considered whether the severity of the 
veteran's hypertension met the criteria for an evaluation in 
excess of 20 percent at any time during the more than 10 
years of the pendency of this appeal.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  However, the Board 
finds no time period during which an increased evaluation in 
excess of 20 percent may be assigned.  In particular, the 
Board notes that, although the veteran had a very brief 
period when there were at least two diagnostic readings of 
120 or higher, that period was prior to January 1998.  Under 
the criteria in effect at that time, the evidence required 
for an evaluation in excess of 20 percent required both 
evidence of diastolic blood pressure of 120 or more, and 
evidence of moderately severe symptoms.  The records of 
hospitalization in 1996 establish that the veteran's symptoms 
of chest pain, syncope, and faintness, among other symptoms, 
were not due to a cardiovascular disorder such as the 
veteran's service-connected hypertension.  Therefore, those 
symptoms cannot be used as a factual predicate to find that 
the veteran met the criteria for an evaluation in excess of 
20 for hypertension during a period prior to January 12, 
1998.

As noted above, hypertension has been ruled out as the 
etiology of symptoms which required the veteran to be 
hospitalized in 1996 and 1997.  Headaches and fatigue have 
been attributed to the veteran's hypertension, but there is a 
dearth of any objective or subjective detail regarding the 
reported headaches.  Similarly, there is little objective 
evidence as to the severity of fatigue associated with 
hypertension.  VA examiners who conducted recent examinations 
noted that the veteran's hypertension affected his ability to 
perform chores, shopping, and to engage in sports and 
exercise.  However, the report of an exercise stress test 
conducted in 2005 discloses that the veteran's cardiovascular 
response to exercise was appropriate, and he had no chest 
pain or arrhythmia.  The exercise stress test was stopped due 
to the veteran's complaints of leg discomfort and back pain.  
However, the veteran did not have dyspnea, dizziness, or 
other cardiovascular symptoms at any time during the test or 
after the test was stopped, at a maximum of 7 METs (metabolic 
equivalents).  

The 2005 report of stress testing is unfavorable to a finding 
that the veteran has symptoms of hypertension which are not 
encompassed in the schedular criteria at DC 7101 or that it 
presents an exceptional or unusual disability picture which 
would warrant referral for extraschedular consideration.  See 
38 C.F.R. § 4.104, DCs 7000-7007, 7011-7017 (ability to 
achieve maximum of 7 to 10 METs without dsypnea, fatigue, 
angina, dizziness or syncope is 10 percent disabling under 
several diagnostic codes used to evaluate cardiovascular 
disorders; ability to achieve 5 to 7 METs with dyspnea, 
fatigue, angina, dizziness or syncope warrants no more than a 
30 percent evaluation).  

Social Security Administration (SSA) records associated with 
the claims files (see vol. II) disclose that the veteran's 
inability to continue working in 1996 was the result of 
psychiatric disorders and learning disabilities disclosed on 
psychological evaluation conducted in June 1997.  In 
particular, the Board notes that a favorable August 1997 SSA 
determination that the veteran was medically unable to work 
did not reference the veteran's service-connected 
hypertension.  The Board finds it very significant that 
hypertension was not among the medical disorders SSA 
discussed in making the determination that the veteran was 
unable to engage in substantial gainful employment.  

The RO determined that the evidence in this case does not 
present such factors as marked interference with employment 
or frequent periods of hospitalization as to require referral 
for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b).  The Board likewise finds no evidence which 
requires referral for consideration of an extraschedular 
evaluation.  

In conclusion, the veteran's hypertension does not equate to 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms prior to January 12, 1998, or to diastolic 
pressure predominantly 120 or more from that date.  The 
preponderance of the evidence is against the claim, and the 
"benefit of the doubt" rule is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  An increased evaluation in excess of 20 percent for 
hypertension is denied.

Duty to Assist and Notify 

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2004, July 2005, and November 2006, provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf. In addition, the 
letters of July 2005, and November 2006 specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim, as the adjudication of 
the veteran's claim preceded the enactment in November 2000 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007).   However, he has been provided a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters sent to him, and the 
Board finds no reason to believe than any prejudice occurred.  

In particular, the Board notes that the veteran is 
represented by an attorney.  The Board further notes that the 
veteran sought review before the Court of the Board's 
December 2000 denial of an evaluation in excess of 20 percent 
for hypertension.  Moreover, the veteran and his attorney 
have had an opportunity to present evidence following each of 
the three Remands issued by the Board subsequent to the 
Court's 2001 decision to vacate the Board's November 2000 
decision.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  
Private, VA and SSA medical records have been obtained.  The 
veteran was afforded the opportunity to present testimony at 
a personal hearing, but did not appear for the scheduled 
hearing.  He has been afforded appropriate disability 
evaluation examinations. 

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  The 
veteran was contacted by the RO as recently as March 2007 
regarding additional records and a response was not 
forthcoming.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER


Entitlement to an increased evaluation in excess of 20 
percent for hypertension is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


